Citation Nr: 0722622	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-25 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  For the period prior to January 8, 2006, entitlement to 
an initial compensable rating for hypertension. 

3.  For the period beginning January 8, 2006, entitlement to 
a rating in excess of 10 percent for hypertension. 

4.  For the period prior to May 25, 2006, entitlement to an 
initial rating in excess of 30 percent for 
hypertensive/arteriosclerosis cardiovascular disease. 

5.  For the period beginning May 25, 2006, entitlement to a 
rating in excess of 60 percent for 
hypertensive/arteriosclerotic cardiovascular disease. 

6.  For the period prior to October 27, 2004, entitlement to 
an initial rating in excess of 20 percent for degenerative 
disease of the lumbar spine. 

7.  For the period beginning October 27, 2004, entitlement to 
a rating in excess of 40 percent for degenerative disease of 
the lumbar spine.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1970 to April 1972 
and from September 1981 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in May 2002 (hypertension and 
lumbar spine disorder) and August 2003 (cardiovascular 
disease).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to January 8, 2006, hypertension has 
not been manifested by diastolic pressure predominantly 100 
nor systolic pressure predominantly 160 or more, or a history 
of diastolic blood pressure predominantly 100 or more 
requiring continuous medication to control hypertension.  

2.  For the period beginning January 8, 2006, hypertension 
has not been manifested by diastolic pressure predominantly 
been 110 nor systolic pressure predominantly 200 or more.  

3.  For the period prior to May 25, 2006, 
hypertensive/arteriosclerosis cardiovascular disease has not 
been manifested by more than one episode of acute congestive 
heart failure in the past year or workload that is greater 
than 3 METs but not greater than 5 METs that results in 
dyspnea, fatigue, angina, dizziness or syncope; or by left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent. 

4.  For the period beginning May 25, 2006, 
hypertensive/arteriosclerotic cardiovascular disease has not 
been manifested by chronic congestive heart failure, or 
workload of 3 METs or less that results in dyspnea, fatigue, 
angina, dizziness, or syncope; or by left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

5.  For the period prior to October 27, 2004, degenerative 
disease of the lumbar spine has not been manifested by more 
than moderate limitation of motion of the thoracolumbar 
spine, without evidence of muscle spasm.  It has not been 
productive of any incapacitating episodes within the past 12 
months.  Ankylosis and neurological manifestations have not 
been shown. 

6.  For the period beginning October 27, 2004, degenerative 
disease of the lumbar spine has not been manifested by 
incapacitating episodes within the past 12 months nor have 
ankylosis or neurological manifestations been shown. 


CONCLUSIONS OF LAW

1.  For the period prior to January 8, 2006, the criteria for 
an initial compensable rating for hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 (2006).  

2.  For the period beginning January 8, 2006, the criteria 
for a rating in excess of 10 percent for hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7101 (2006).  

3.  For the period prior to May 25, 2006, the criteria for an 
initial rating in excess of 30 percent for 
hypertensive/arteriosclerosis cardiovascular disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.104, DC 7007 (2006).   

4.  For the period beginning May 25, 2006, the criteria for a 
rating in excess of 60 percent for 
hypertensive/arteriosclerotic cardiovascular disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.104, DC 7007 (2006).   

5.  For the period prior to October 27, 2004, the criteria 
for an initial rating in excess of 20 percent for 
degenerative disease of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321,4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, DCs 5292, 5293, 5295 (2002 and 2003), 
5243 (2006). 

6.  For the period beginning October 27, 2004, the criteria 
for a rating in excess of 40 percent for degenerative disease 
of the lumbar spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321,4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, DCs 5292, 5293, 5295 (2002 and 2003), 5243 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary 


to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2002, July 
2003, January 2004, February 2004, and May 2004.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claims.  He was also notified of 
the type of evidence necessary to establish disability 
ratings and effective dates for the disabilities on appeal as 
outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains medical records and VA examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

1. Hypertension

Hypertension is evaluated under diagnostic code 7101 under 38 
C.F.R. § 4.104 which provides a 10 percent evaluation when 
evidence demonstrates diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, and a 
minimum of 10 percent is also assigned when there is a 
history of diastolic blood pressure of predominantly 100 or 
more and continuous medication is required for control.  A 20 
percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, DC 7101 note (1).  
The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id.  

Additionally, there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.  In accordance with Fenderson, in May 2002, the RO 
granted service connection for hypertension and assigned a 
non-compensable rating effective August 1, 2001.  Thereafter 
in December 2006, the veteran's hypertension rating was 
increased to 10 percent disabling effective January 8, 2006.  
The Board will thus consider entitlement to "staged ratings."

a. For the period prior to January 8, 2006, entitlement to an 
initial compensable rating for hypertension.

Throughout the record, the veteran's blood pressure reading 
has been noted as follows:  130/100 (June 2001), 162/100 
(June 2001), 132/86 (July 2001), 122/72 (October 2001),132/68 
(November 2001), 108/78 (December 2001), 138/94 (March 2002), 
108/80 (May 2002), 119/77 (August 2002), 125/76 (September 
2002), 108/53 (September 2002), 132/88 (September 
2002),130/104 (November 2002), 116/70 (November 2002), 132/68 
(November 2002), 134/88 (November 2002), 110/70 (December 
2002), 136/70 (December 2002), 132/70 (December 2002), 96/70 
(December 2002), 124/80 (February 2003), 110/80 (February 
2003), 130/76 (March 2003),  and 110/60 (March 2003).  

An April 2003 VA examination report noted that his blood 
pressure was 116/81 while supine, 119/85 while sitting, and 
121/76 while standing.  The impression included hypertension, 
well controlled with Hyzaar with no end organ damage nor 
evidence of cardiomyopathy or cardiomegaly. 

Following the VA examination report, blood pressure readings 
were as follows:  130/76 (May 2003), 152/90 (July 2003), 
122/56 (September 2003), 124/80 (November 2003), 124/80 
(November 2003), 140/110 (December 2003), 142/110 (December 
2003), 131/75 (January 2004), 128/90 (February 2004), and 
136/ 90 and 128/98 (April 2004).   There was a wide range of 
readings from 112-166/70-97 from December 2005 to January 7, 
2006.  Thereafter, 145-150/90 (January 5, 2005), 


112/84 (March 2005), 100/69 (July 2005), 128/79 (July 2005), 
and 100/81 (July 2005).  Throughout the record, it has been 
noted that the veteran took medication for hypertension.   

Based upon the evidence cited above, the Board finds that a 
compensable rating is not warranted.  While on a few 
occasions, diastolic pressure has been raised, it has not 
predominantly been 100 or more.  Nor has systolic pressure 
been predominantly 160.  Also, while the veteran's 
hypertension is controlled with medication, there is no 
history of diastolic blood pressure predominantly 100 or 
more.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was disabling to a 
compensable degree.  He is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating, the benefit-of-the-
doubt rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

b. For the period beginning January 8, 2006, entitlement to a 
rating in excess of 10 percent for hypertension

The record shows the following blood pressure readings: 113-
160/ 72-110 (January 8, 2006 to February 2006); 132/90 
(February 2006); 165/100 (February 21, 2006); and 107/70, 
110/70, 96/68 (May 2006).  A May 2006 VA examination report 
noted that blood pressure was 107/70, 110/70, and 96/98.  

Based on the evidence, a rating in excess of 10 percent is 
not warranted.  None of the evidence shows diastolic pressure 
of predominantly 110 or systolic pressure of predominantly 
200 or more.  

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating, the benefit-of-the-
doubt rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Hypertensive/arteriosclerosis cardiovascular disease

The veteran's disorder has been rated under DC 7007 which 
evaluates hypertensive heart disease.  A 30 percent 
evaluation is warranted when a workload greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness or syncope; or when there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram (EKG), 
echocardiogram (echo) or x-ray; a 60 percent evaluation is 
warranted when there is more than one episode of acute 
congestive heart failure in the past year or workload that is 
greater than 3 METs but not greater than 5 METs that results 
in dyspnea, fatigue, angina, dizziness or syncope; or when 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent; and a 100 percent evaluation is 
warranted where there is chronic congestive heart failure, or 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, DC 7007. 

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

Additionally, there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.  In accordance with Fenderson, in August 2003, the RO 
granted service connection for hypertensive/arteriosclerosis 
cardiovascular disease and assigned a 30 percent rating 
effective December 5, 2002.  Thereafter in 


November 2004, the veteran's effective date was granted 
effective August 1, 2001 and then in December 2006, the 
disability evaluation was increased to 60 percent effective 
May 26, 2006.  The Board will thus consider entitlement to 
"staged ratings."

a. For the period prior to May 25, 2006, entitlement to an 
initial rating in excess of 30 percent for hypertensive/ 
arteriosclerosis cardiovascular disease.

Since the initial grant of service connection, the veteran's 
disability has been assigned a 30 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
A June 2001 record from F. D. Pierson, M.D. noted that right 
atrium was normal in size and configuration, right ventricle 
was normal in size and function, tricuspid valve was 
structurally unremarkable, pulmonic valve was poorly 
visualized, and mild pulmonic regurgitation was seen.  Left 
atrium was normal in size and configuration, mitral valve and 
apparatus was structurally normal, and there was no 
significant regurgitation seen on Doppler.  Left ventricle 
showed Doppler evidence of decreased left ventricular 
compliance with preserved systolic function.  Aortic valve 
was tricuspid and structurally normal with normal leaflet 
excursion without evidence of stenosis or insufficiency.  The 
aortic root was mild to moderately enlarged and the 
pericardium demonstrated no evidence of effusion.  

Various records noted from August 2002 to February 2003 noted 
that the cardiac size was within the upper limits of normal 
without enlargement.  In September 2002, it was noted that 
the cardiac diameter was mildly prominent and there was 
possible mild cardiomegaly.  During this time, it was also 
noted that the veteran had borderline cardiac sign with 
questionable central vascular prominence.  An EKG noted 
possible inferior infraction with some hint of sinus 
tachycardia elevation into a ventricular fibrillation.  

An April 2003 VA examination report noted that the veteran 
was told at age 40 that he had had two previous myocardial 
infarctions with two areas on his heart functioning 
abnormally.  He denied dyspnea, fatigue, dizziness, or 
syncope but complained of a potential sign of angina.  As to 
MET level, the veteran was able to walk three flights of 
stairs prior to getting short of breath.  The veteran also 
indicated that he had been told he had an enlarged heart 
without evidence of cardiomyopathy.  Examination revealed 
normal cardiac size at the posterior myocardial infarction, 
not significantly shifted to the left; there was also no sign 
of congestive heart failure, rales, edema, or pedal edema.   
Heart rate was regular as to rate and rhythm without abnormal 
heart sounds.  A chest x-ray showed a normal 
cardiomediastinal silhouette.    

On VA examination in June 2004, the veteran indicated a 
history of infrequent chest pain.  On examination, it was 
noted that his heart rate ranged from 57-69 and the heart 
showed posterior myocardial infarction not displaced.  He had 
regular rhythm and rate without murmur, gallop or rub; 
peripheral pulses were present without bruits.  It was noted 
that he did not have evidence of congestive heart failures, 
rales, or edema.  Ejection fraction was 51 percent and METs 
of 7 on nuclear myocardial perfusion exercise test.  
Diagnosis was no evidence of ischemic heart disease or 
infarction.  

A March 2005 record from J.M. Harper, M.D. noted that the 
veteran's exercise test was generally favorable without 
symptoms or chest pain through six minutes of exercise.  
Cardiolite scintigraphy demonstrated anterolateral scar with 
moderate ischemia and echocardiogram did not demonstrate 
significant scar (which Dr. Harper noted sometimes cannot be 
readily characterized on echocardiogram).    

July 2005 records show that the veteran had a stent implanted 
and the diagnoses following that were very mild minimal 
diaphragmatic left ventricular hypokinesis with globally 
normal left ventricular ejection fraction, mild tubular early 
intimal plaquing anterior descending, normal dominant right 
coronary artery, mild dilation aortic sinuses of Valsalva 
without evidence of dissection or regurgitation, and 6-French 
Perclose hemostasis right femoral artery.   

Based upon the evidence, there is no showing of more than one 
episode of acute congestive heart failure in the past year or 
workload that is greater than 3 METs but not greater than 5 
METs that resulted in dyspnea, fatigue, angina, dizziness or 
syncope; or of left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent to warrant a 60 percent rating.  
The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 30 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

b. For the period beginning May 25, 2006, entitlement to a 
rating in excess of 60 percent for hypertensive/ 
arteriosclerosis cardiovascular disease.

On VA examination on May 25, 2006, the veteran complained of 
daily severe chest pain, which was relieved by nitroglycerin.  
He also stated that he had shortness of breath and dizziness 
daily with exertion which were severe and helped by rest.  It 
was noted that there were contraindications to exercise 
testing which came up after his heart attack the previous 
year.  The veteran further indicated that such testing was 
aborted due to severe shortness of breath and dizziness and 
that he could climb up a flight of stairs slowly and 
afterwards had shortness of breath with estimated 4 METS.   
Physical examination showed a normal heart size by percussion 
and auscultation, regular rate and rhythm with an S3.  There 
was no murmur, rub, or gallop.   Impression was coronary 
artery disease with previous myocardial infarction.  

The August 2006 VA examination was order for clarification of 
previous testing.  The examiner indicated that the veteran 
failed a stress test in May 2006 due to near-syncope and 
symptomatic hypotension and firmly opined that the veteran 
should not be submitted to this again for the purpose of 
rating his condition.  The examiner 


reported that the veteran gets short of breath and has chest 
pain with anything more than 1 to 1/2 flights of stairs which 
puts him at (an estimated) METS level of 4 or 5, but no 
higher.  

This evidence does not demonstrate that the veteran has 
chronic congestive heart failure, or workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope or left ventricular dysfunction with an ejection 
fraction of less than 30 percent, and a higher rating of 100 
percent is denied.  

The preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

3.  Lumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints 


and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 


disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  See 38 
C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25179.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change. VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  A 20 percent 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Id.  A 40 percent rating 
was warranted for lumbosacral strain that was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space; a 
40 percent evaluation was also warranted when only some of 
these symptoms were present if there was also abnormal 
mobility on forced motion.  Id.

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild.  38 C.F.R. § 
4.71a, DC 5293 (2001).  It warranted a 20 percent rating when 
it was moderate, with recurrent attacks.  Id.  A 40 percent 
rating was warranted for severe intervertebral disc syndrome, 
with recurring attacks with intermittent relief.   Id.  A 60 
percent rating was warranted when the intervertebral disc 
syndrome was pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, intermittent relief.  Id.  Since this rating code 
contemplates limitation of motion, a separate rating for 
limitation of motion would not be warranted.  VAOPGCPREC 36-
97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for 
evaluation of intervertebral disc syndrome were amended to 
evaluate the disorder either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic 


orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

This regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined. 3 8 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2006).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

        Unfavorable ankylosis of the entire spine (100 percent);

        Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent);

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  In 
accordance with Fenderson, in May 2002, the RO granted 
service connection for degenerative joint disease of the 
lumbar spine and assigned a 10 percent rating effective 
August 1, 2001.  Thereafter in a November 2004, the veteran's 
lumbar spine disorder was increased to 20 percent disabling 
effective August 1, 2001 and 40 percent disabling from 
October 27, 2004.  The Board will thus consider entitlement 
to "staged ratings."

a. For the period prior to October 27, 2004, entitlement to 
an initial rating in excess of 20 percent for degenerative 
disease of the lumbar spine.

Since the initial grant of service connection, the veteran's 
disability has been assigned a 20 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
Under the old schedular criteria of DC 5292, a higher rating 
of a 40 percent rating was not warranted unless there was 
severe limitation of motion.  38 C.F.R. § 4.71a, 


DC 5292 (2002).  On VA examination in April 2003 the veteran 
had 90 degrees of flexion, 30 degrees of extension, and 
lateral bending was 30 degrees bilaterally.  A report from 
Physiotherapy Associates dated in April 2004 noted lumbar 
active range of motion flexion was 20 degrees, lumbar active 
range of motion extension was 15 degrees, lumbar active range 
of motion right lateral bend was 9 degrees, and lumbar active 
range of motion left lateral bend was 5 degrees.  The 
veteran's June 2004 VA examination report showed forward 
flexion was 65/95 degrees, extension backwards was 25/35, 
lateral flexion was 20/40, and rotation was 20/35 degrees 
bilaterally.  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
2.  Based upon the ranges of motion recorded above, the Board 
concludes that the veteran's limitation of motion overall 
most accurately falls within the moderate range.  While the 
Physiotherapy Associates record noted active range of motion 
which would appear to warrant a higher rating, the Board 
finds that the VA examination reports dated before and after 
that record are more accurate as the private record appears 
to be an anomaly when considering the evidence as a whole.  
Thus, the old schedular criteria of DC 5292 cannot serve as a 
basis for an increased rating in this particular case.

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion fall within the requirements for a 20 
percent rating: forward flexion greater than 30 degrees but 
not greater than 60 degrees; or combined range of motion 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, DC 5237 (2006).  Overall, the veteran's 
ranges of motion noted above more nearly approximate the 
criteria for a 20 percent rating and therefore no more than a 
20 percent rating is warranted under DC 5237. Thus, the new 
schedular criteria of DC 5237 cannot serve as a basis for an 
increased rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 20 percent under the old version, as well as under the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2006).

Under the old schedular criteria of DC 5295, a higher rating 
of 40 percent was not warranted unless there was severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space; a 40 percent evaluation was 
also warranted when only some of these symptoms were present 
if there was also abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2002).  In this case, the April 2003 
VA examination report noted that the veteran was able to 
forward flex without pain, but had mild pain on extension and 
with repetitive flexion and extension.  A January 2004 record 
from J.M. Burkhart, M.D. noted narrowing of disc space at L3-
L4, L5-S1 with facet hypertrophy and marginal osteophyte 
formation.  Also in January 2004, Dr. Hardy noted forward 
flexion rounding of the thoracic spine with diffuse spasm in 
the lower thoracic and the lumbosacral musculature and 
decreased range of motion secondary to spasm and discomfort 
in forward flexion, extension and, bilateral side bending to 
a moderate degree.  X-rays taken that day noted T9, T10, T11, 
T12, and L1 and L2 showed evidence of compression fractures 
along the vertebral body end plates with some anterior 
wedging primarily on T11 and T12 and to a lesser degree, L1 
and the superior aspect of L2.  Dr. Hardy estimated the T11 
and T12 vertebral bodies to have approximately 10 percent 
compression.  The June 2004 VA examination report noted no 
deformity of the back and no muscular spasm.  A May 2004 
record from Dr. Hardy noted moderate spasm in the lumbosacral 
musculature, most notable on the right and left posterior 
superior iliac spine tenderness.  The October 2004 VA 
examination report noted tenderness to the lumbar paraspinous 
region.  Thus, the veteran's low back disability does not 
satisfy the criteria for a higher rating of 40 percent under 
the old criteria of DC 5295.  Under the new schedular 
criteria, the veteran's range of motion does not meet the 
criteria for a higher rating of 40 percent, as discussed 
immediately above.

Under DC 5293, the code pertaining to intervertebral disc 
syndrome, a rating for the next higher rating of 40 percent 
was warranted for severe intervertebral disc syndrome, with 
recurring attacks with intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2001).  On VA examination in April 2003, the 
veteran complained of pain in his lower back and of flare-ups 
which were aggravated by walking.  He denied any bowel or 
bladder complaints, lower extremity involvement, or radicular 
symptoms. Neurovascular examination revealed 5/5 motor 
strength, negative straight leg raising, 2+ deep tendon 
reflexes in bilateral patellar tendons, 5/5 motor strength 
throughout bilateral lower extremities, sensory examination 
was normal to light touch throughout bilateral lower 
extremities, and the veteran was able to walk on his heels 
and toes without difficulty.  In January 2004, Dr. Richardson 
noted that the veteran had mild diffuse disc bulge at the L4-
5 level but no evidence of focal disc protrusion or neural 
impingement and minimal posterior disc bulges in the mid 
thoracic spine.  Also in January 2004, R.W. Bryan, M.D. noted 
no diagnostic findings on nerve conduction study or EMG.  
Specifically there was no demyelination or axon loss in the 
motor or sensory measurement in the nerves of the lower 
extremities, and needle sampling did not show active or 
chronic denervation in the lumbar paraspinals, gluteal 
muscles, or muscles of either lower extremity.  Dr. Burkhart 
noted in January 2004 that the veteran had negative straight 
leg raising, intact reflexes which were hyptoactive, and 
normal sensation and normal muscle strength.  In March 2004, 
Dr. Hardy noted straight leg raising was negative bilaterally 
in the right and left legs, and reflexes were 2+ and equal 
bilaterally.  Dr. Hardy noted that MRI of the thoracic spine 
performed in January 2004 showed minimal posterior disc 
bulges in the mid thoracic spine (primarily involving T7-8, 
T8-9, and T9-10) without evidence of cord or nerve root 
compression.  The April 2004 Physiotherapy Associates record 
noted negative bilateral leg raising.  In a May 2004 record, 
Dr. Hardy noted that the veteran had positive straight leg 
raising at 80 degrees on the left for radiating tingling to 
the knee posterolaterally in the L5-S1 distribution and right 
straight leg raising was negative.  The evidence as a whole 
demonstrates that the veteran is not entitled to an increased 
rating for his low back disability under the criteria of DC 
5293, in effect before September 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a higher rating of 40 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
There is simply no evidence of incapacitating episodes and 
accordingly, he is not entitled to a rating higher than 20 
percent based upon incapacitating episodes.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in April 2003 the veteran had 90 degrees of 
flexion, 30 degrees of extension, and lateral bending was 30 
degrees bilaterally.  A report from Physiotherapy Associates 
dated in April 2004 noted lumbar active range of motion 
flexion was 20 degrees, lumbar active range of motion 
extension was 15 degrees, lumbar active range of motion right 
lateral bend was 9 degrees, and lumbar active range of motion 
left lateral bend was 5 degrees.  The veteran's June 2004 VA 
examination report showed forward flexion was 65/95 degrees, 
extension backwards was 25/35, lateral flexion was 20/40, and 
rotation was 20/35 degrees bilaterally.  Taken together, 
these ranges of motion would warrant a rating of no more than 
20 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula - forward flexion of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine - are not 
demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2006).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves. The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2006).

The Board has found that the veteran is not entitled to a 
disability rating in excess of 20 percent for the orthopedic 
manifestations of his low back disability under the rating 
criteria in effect prior to September 2002.  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Although the veteran has complained of flare-ups, 
these occur only after certain activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The question before the 
Board, then, is whether the veteran is entitled to a separate 
rating for his neurological manifestations.  As discussed 
above, however, no neurological manifestations were 
demonstrated on examination.  Accordingly, the Board finds 
that the veteran is not entitled to a separate rating for 
neurological manifestations.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 20 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his low back 
disability, as there is no objective evidence that any 
neurological manifestations are related to his service- 
connected low back disability.  

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).



b. For the period beginning October 27, 2004, entitlement to 
a rating in excess of 40 percent for degenerative disease of 
the lumbar spine.

Under the old schedular criteria of DC 5292, the maximum 
schedular rating available was 40 percent.  As the veteran is 
currently in receipt of that evaluation, a higher rating 
under that diagnostic code is not applicable.  38 C.F.R. § 
4.71a, DC 5292 (2002).

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for a 
rating in excess of 40 percent.  According to the new 
regulations, his ranges of motion fall within the 
requirements for a 40 percent rating:  forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, DC 5237 (2006).  On VA examination on October 27, 2004 
forward flexion was 20 degrees and an April 2004 record from 
Dr. Hardy noted 30 degrees of forward flexion.  Thus, a 
rating in excess of 40 percent is unwarranted under this 
diagnostic code.  

Similarly, when rated under the diagnostic code for 
lumbosacral strain, a higher rating is not available.  The 
maximum schedular rating available under that code was 40 
percent, which the veteran is currently in receipt.  38 
C.F.R. § 4.71a, DC 5295 (2002).  

Under DC 5293, the code pertaining to intervertebral disc 
syndrome, a rating for the next higher rating of 60 percent 
was warranted when the intervertebral disc syndrome was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (2001).  The October 2004 
VA examination report noted tenderness to the lumbar 
paraspinous region, intact sensation bilaterally, and 
symmetrical patellar deep tendon reflexes.  Diagnostic 
testing showed degenerative joint disease of L1-L2, L2-L3, 
and disc bulge at L4-L5, and then mild posterior disc bulging 
at T7 through T10.  The diagnoses included degenerative joint 
disease of the lumbar spine with significant limitations in 
activity secondary to pain and mild thoracic disk herniations 
which are likely asymptomatic.  Dr. Hardy's April 2004 record 
noted that the veteran's spine alignment had improved without 
radiculopathy but he had some stiffness and discomfort 
confined to the lower back.  Straight let raising negative 
bilaterally, neurovascular status was intact distally in the 
lower extremities.  A March 2005 record from HealthSouth 
noted Schmorl's nodes in the T7and T12 vertebral bodies with 
protrusion of what was probably both soft disc material and 
osteophytes at T7-8 to a minimal degree (which was slightly 
more prominent to the right of the midline), the right sided 
intervertebral foramen was not substantially compromised at 
this level with some even less prominent posterior osteophyte 
formation present at T8-T9 and T9-10 levels, and there were 
no other significant thoracic spinal pathology seen.  
Additionally, the report noted extensive degenerative disc 
disease with bulging of the annulufibrosis most prominently 
at L4-5 and L2-3 and at the L4-5 levels there was bulging 
disc material produces mild to moderate narrowing of the 
right sided interverebral foramen without a focal disc 
herniation at any imaged lumbar sic level.  Thus, a higher 
rating under this code is likewise unwarranted.   

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a higher rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least six 
weeks during the past 12 months.  Incapacitating episodes are 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  There is simply no evidence of 
incapacitating episodes and accordingly, he is not entitled 
to a rating higher than 40 percent based upon incapacitating 
episodes.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, the veteran's 
October 27, 2004 VA examination shows forward flexion to 20 
degrees, extension to 5 degrees, and lateral flexion to 5 
degrees bilaterally and an April 2004 record from W.L. Hardy, 
M.D. noted 30 degrees of forward flexion, 10 degrees of 
extension, and 10 degrees of side bending bilaterally which 
warrants a 40 percent rating under the general rating 
formula.  The requirements for a higher rating under the 
general rating formula - unfavorable ankylosis of either the 
thoracolumbar spine or the entire spine - are neither 
contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, 


trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2006).  Under 38 C.F.R. § 4.124a, disability from 
neurological disorders is rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis 
of the peripheral nerves. The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2006).

The Board has found that the veteran is not entitled to a 
disability rating in excess of 20 percent for the orthopedic 
manifestations of his low back disability under the rating 
criteria in effect prior to September 2002.  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Although the veteran has complained of flare-ups, 
these occur only after certain activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The question before the 
Board, then, is whether the veteran is entitled to a separate 
rating for his neurological manifestations.  As discussed 
above, however, no neurological manifestations were 
demonstrated on examination.  Accordingly, the Board finds 
that the veteran is not entitled to a separate rating for 
neurological manifestations.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 40 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his low back 
disability, as there is no objective evidence that any 
neurological manifestations are related to his service- 
connected low back disability.  

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

4.  Extraschedular consideration 

Finally, the veteran has not been hospitalized for his 
disabilities and no evidence suggests that the disabilities 
prevented him from working.  The April 2003 VA examination 
report noted that the veteran was able to perform daily 
living tasks and his usual occupation without difficulty 
(except he had not minimize when he lifts).  An April 2006 
Social Security Administration decision noted that the 
veteran had not engaged in gainful activity since July 2003 
and had multiple impairments (some of which have been 
service-connected).  However, the existing schedular rating 
is already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. 
§ 3.321 (b)(1).


ORDER

For the period prior to January 8, 2006, an initial 
compensable rating for hypertension is denied. 

For the period beginning January 8, 2006, a rating in excess 
of 10 percent for hypertension is denied. 

For the period prior to May 25, 2006, an initial rating in 
excess of 30 percent for hypertensive/ arteriosclerosis 
cardiovascular disease is denied. 

For the period beginning May 25, 2006, a rating in excess of 
60 percent for hypertensive/ arteriosclerotic cardiovascular 
disease is denied. 

For the period prior to October 27, 2004, an initial rating 
in excess of 20 percent for degenerative disease of the 
lumbar spine is denied. 

For the period beginning October 27, 2004, a rating in excess 
of 40 percent for degenerative disease of the lumbar spine is 
denied.


REMAND

In a May 2006 rating decision, the RO denied service 
connection for PTSD.  In a June 2006 statement, the veteran 
noted his disagreement with that decision.  While the RO 
issued another rating decision in October 2006, a statement 
of the case (SOC) addressing the service connection claim for 
PTSD has not been issued.  As such, the RO must prepare a 
statement of the case addressing these matters.  Manlincon v. 
West, 12 Vet. App. 238 (1999) (which stipulates that, where a 
notice of disagreement has been filed and an SOC has not yet 
been issued, a remand is required to accord the RO an 
opportunity to furnish the veteran and his representative 
with an SOC concerning the issue(s)).

Accordingly, the case is REMANDED for the following action:

The RO should send the veteran and his 
representative an SOC on the issue of 
entitlement to service connection for 
PTSD.  He should be informed of his appeal 
rights. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


